Exhibit 10.4
Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule24b-2 promulgated under the Securities Exchange
Act of 1934, as amended. A complete copy of this document has been filed
separately with the Securities and Exchange Commission.
INFORMATION REPORT SUPPLY AGREEMENT
THIS INFORMATION REPORT SUPPLY AGREEMENT (this “Agreement”) is entered into by
and between THE AUSTRALIAN TRAFFIC NETWORK PTY LIMITED, ABN 50 378 993 736
(“ATN”); and AUSTEREO PTY LIMITED, ABN 85 007 914 641 (“Austereo”).
INTRODUCTION

A.   Austereo is the licensee of analogue and digital radio broadcasting
stations including but not limited to those set forth below:

         
 
  In Sydney:   2 Day FM and Triple M
 
  In Melbourne:   Fox FM and Triple M
 
  In Brisbane:   B105 and Triple M
 
  In Adelaide:   SAFM and Triple M
 
  In Perth:   Mix 94.5 and 92.9

    and the owner and operator of various websites.   B.   Austereo has
requested that ATN provide Traffic Reports (including Tags) for use on the
Stations and additional cash compensation.   C.   ATN has agreed to provide
Austereo with Traffic Reports, Tags and additional cash compensation in exchange
for Austereo’s agreement to broadcast the Traffic Reports (including Tags) and
to broadcast Tags immediately adjacent to News Reports, all in accordance with
the terms of this Agreement.   D.   This agreement contemplates the use of
traffic information on digital radio stations owned or operated by Austereo
during the Term, the terms and means to be discussed in good faith by the
parties.   E.   This agreement contemplates use of traffic information on
websites owned or operated by Austereo during the Term, the terms and means to
be discussed in good faith by the parties.   1.   DEFINITIONS AND INTERPRETATION
  1.1   DEFINITIONS       In this Agreement:

 



--------------------------------------------------------------------------------



 



    BSA means the Broadcasting Services Act 1992 (Cth).       Broadcasting
Schedule means the schedule for broadcasting Information Reports and Tags, as
set forth in Schedule A attached or as otherwise agreed by the parties in
accordance with this Agreement.       Business Day means a day that is not a
Saturday, Sunday, public holiday or bank holiday in New South Wales.      
Commencement date means 1 July 2008.       CRA Codes means the Commercial Radio
Australia Codes of Practice and any Commercial Radio Standards endorsed or
applied (as the case may be) by the Australian Communications and Media
Authority pursuant to the BSA.       Fee means cash compensation in accordance
with the following schedule and subject to adjustment as set forth in
Schedule C:

  1 July 2008 through 30 June 2012: $[***] per annum exclusive of GST, in
monthly
instalments of $[***], plus GST.

    Force Majeure means acts of God, fire, unavoidable accident, acts of war,
(declared or undeclared) laws, rules, regulations and orders of any Government
or Government Agency, emergency broadcast or other broadcast requirements under
CRA Codes or as a result of government requirements, strikes, walkouts, lockouts
and other disturbances, delays in transportation, floods, storms and other
natural disturbances, the failure or destruction of any technical equipment,
weather or flying conditions, and other matters beyond the control of, or not
reasonably foreseeable to the party concerned (other than the ability of the
party for whatever reason, to pay money it is obliged to pay), whether or not
similar to those enumerated.       Independent Accountant means a person who is
expert and prominent in the subject matter for which he is appointed and who is
appointed jointly by the parties, or if they do not agree on the person to be
appointed within seven days of any party requesting appointment, a chartered
accountant appointed by the Regional Manager New South Wales branch of The
Institute of Chartered Accountants in Australia at the request of either party.
      Information Reports means Traffic Reports and/or News Reports, as
applicable.       Intellectual Property Rights means all intellectual property
rights, including but not limited to: (a) patents, copyright, know-how, trade
secrets, rights in circuit layouts, registered designs, trade marks and the
right to have confidential information kept confidential; and (b) any
application or right to apply for registration of any of the rights referred to
in paragraph (a).       News Report means a radio news bulletin produced and
broadcast by Austereo, together with a Tag, that contains information likely to
be of interest to radio listeners concerning (among other things) breaking news,
current events, newsworthy events and current affairs, including without
limitation general information, sports, finance, traffic and weather
information.       Notice includes all notices, consents, requests, waivers,
demands or other communications by a party to another party permitted or
required by this Agreement.       Stations means the analogue and digital radio
stations that are broadcast and streamed online controlled or operated by
Austereo during the Term.

2



--------------------------------------------------------------------------------



 



    Tag means a ten (10) second commercial announcement read live by an ATN
reporter at the end of each Traffic Report and News Report or otherwise supplied
by ATN in pre-recorded form, and which complies in content and style with the
standard Austereo policy for allowable commercial announcements or credit lines
permitted to other sponsors on the Stations.       Term means the four year
period commencing on the Commencement Date and ending at the close of business
on June 30, 2012 or upon earlier termination pursuant to clause 8 of this
Agreement.       Traffic Report means a report on road traffic conditions for
the Station area, together with a Tag.

1.2   INTERPRETATION       In this Agreement (including the recitals) unless the
contrary intention appears:

  (a)   words denoting the singular include the plural and vice versa;     (b)  
a reference to any one of an individual, corporation, partnership, joint
venture, association, authority, trust or government, includes (as the context
requires) any other of them;     (c)   a reference to a party is a reference to
a party to this agreement and includes that party’s executors, administrators,
successors and permitted assigns;     (d)   related body corporate has the
meaning ascribed by section 50 of the Corporations Act 2001 (Cth);     (e)   a
reference to A$, $A, dollar or $ is to Australian currency;     (f)   a
reference to time is to Sydney, Australia time; and     (g)   except with
respect to the delivery and broadcast of Information Reports and Tags, if a day
on or by which an obligation must be performed or an event must occur is not a
Business Day, the obligation must be performed or the event must occur on or by
the next Business Day.

2.   PROVISION AND BROADCAST OF INFORMATION REPORTS   2.1   From the
Commencement Date (subject to clause 2.2) and for the Term:

  (a)   ATN agrees to provide to Austereo, at ATN’s expense, and Austereo agrees
to broadcast on Stations, at Austereo’s expense, a minimum number of Traffic
Reports(including Tags); and     (b)   Austereo, at Austereo’s expense, agrees
to prepare and broadcast on Stations a minimum number of News Reports (including
Tags)

    as described in the Broadcasting Schedule and in accordance with
specifications in Schedule B and at other times or for special events as agreed
between the parties from time to time except Christmas Day.

2.2   The parties acknowledge that it may be necessary to make amendments to the
Broadcasting Schedule from time to time. Austereo may, by providing ATN with at
least thirty (30) days advance written notice, notify ATN of a change to the
Broadcasting Schedule provided that:

3



--------------------------------------------------------------------------------



 



  (a)   neither the total number of Traffic Reports nor the total number of News
Reports (in either case including Tags) broadcast is decreased;     (b)   if the
total number of Information Reports broadcast is increased, an additional Tag
shall be broadcast in respect of each additional Information Report; and     (c)
  Austereo must ensure that the Tags are broadcast at times no less favourable
to ATN than those times specified in the Broadcasting Schedule, unless agreed to
by ATN.

    Unless specifically provided for in this Agreement, no amendments to the
Broadcasting Schedule shall result in a reduction in the total number of Tags
being broadcast. Where broadcasts of Information Reports are removed from the
Broadcasting Schedule, the parties must negotiate a replacement broadcast in
good faith.

2.3   In addition to the times listed in the Broadcasting Schedule, ATN will,
during the Term, forward any significant traffic information to Austereo without
delay, if and when it becomes available.   2.4   At the election of Austereo in
relation to each Station, ATN shall provide the Traffic Reports and the Tags to
be included in Traffic Reports and News Reports either:

  (a)   by live feed directly to Austereo at the scheduled broadcast time and in
a format compatible with the broadcasting system and technology used by
Austereo; or     (b)   in recorded format (compatible with the broadcasting
system and technology used by Austereo), in which case ATN must deliver the
Traffic Reports to Austereo a reasonable amount of time prior to the relevant
time stated in the Broadcasting Schedule.

    Austereo may direct ATN in writing no later than seven days prior to the
relevant scheduled broadcast time, that ATN is to provide the Traffic Reports
for a Station in accordance with either clause 2.4(a) or 2.4(b), such direction
to remain in force until such time as Austereo provides ATN with a subsequent
direction for that Station. In the absence of any direction by Austereo for any
Station, the Traffic Reports for such Station shall be provided in accordance
with clause 2.4(a).   2.5   In addition to Traffic Reports, ATN will supply, at
the request of Austereo, traffic and/or general news reports for special
promotional events, sporting events, beach reports or weekend reports. These
reports will also carry a Tag at the conclusion of each report, and the reports
will be scheduled and agreed upon at least 30 days in advance. Emergency and
disaster reports will be provided to Austereo without a Tag.   2.6   In the
event of a recorded or delayed broadcast of an Information Report, Austereo will
use best endeavours to broadcast such Information Reports within fifteen minutes
of the times listed in the Broadcasting Schedule.   2.7   In the event of
delayed or recorded broadcasts of Information Reports, Austereo must verify to
ATN that such Information Reports were broadcast. If ATN so requests, within
five weeks of the allocated broadcast dates for the requested Information
Reports, Austereo must provide written verification of the times that such
Information Reports were broadcast as required under this Agreement and in the
absence of obvious and material error, such written verification will be
conclusive evidence that the Information Reports were broadcast under this
Agreement.   2.8   Notwithstanding anything to the contrary contained in this
Agreement, Austereo is not obliged to broadcast any Traffic Report or Tag which
is, in the reasonable opinion of Austereo, not in accordance with the
specifications set forth in Schedule B.

4



--------------------------------------------------------------------------------



 



2.9   ATN warrants to and agrees with Austereo that no Traffic Report or Tag
provided by it to Austereo will contain any matter which is in breach of BSA,
the CRA Codes or which is otherwise contrary to law or in breach of the
proprietary or other rights of any person.   2.10   All Traffic Reports will be
broadcast from ATN aircraft, ATN premises, or other place of broadcast, via
appropriate communication technology as shall be mutually agreed from time to
time. All costs associated with ATN providing the Traffic Reports will be the
sole responsibility of ATN. Except for periods of inclement weather,
maintenance, or other conditions that prevent flying, ATN agrees that the
Traffic Reports will be compiled by ATN using aerial or elevated observations by
use of aircraft (whether helicopter or fixed wing) in each of the broadcast
areas of the Stations during the term of this Agreement.   3.   TAGS   3.1  
Immediately following each Information Report broadcast by Austereo, Austereo
must broadcast on the Station, at Austereo’s cost, a Tag that will be provided
live to Austereo by ATN as part of such Information Report. If, by agreement
with Austereo a Tag is not provided live by ATN, or if Austereo opts to
broadcast a Tag in recorded format, then Austereo must broadcast the recorded
Tag immediately following the Information Report subject to the Tag having been
provided by ATN to Austereo a reasonable time prior to the scheduled broadcast.
All payments received for the Tag will be for the benefit of ATN.   3.2   ATN
must ensure that each Tag is in compliance with Austereo’s programming
guidelines as described on Schedule B. Subject to clause 2.9, all other
specifications of the Tags shall be at the sole discretion of ATN.   3.3   If
Austereo fails to broadcast any Tag as required under this Agreement other than
as a result of a failure by ATN to comply with its obligations under this
Agreement, Austereo must use all reasonable endeavours to broadcast a
replacement Tag at a time proposed by Austereo and approved by ATN (such
approval not to be unreasonably withheld).   3.4   ATN may receive payment from
other persons in respect of the Tags and, subject to this Agreement: (a) the
Tags may endorse a person or a product of a person; (b) ATN is entitled to
contract with any persons (subject to clause 11) on any terms it considers
appropriate in respect of the content of the Tags; and (c) Austereo has no
direct entitlement to any monies or other consideration received by ATN in
respect of the Tags. Austereo acknowledges that its payment in respect of the
Tags is as set out in this Agreement.   4.   CLEARANCE OF TRAFFIC REPORTS AND
TAGS   4.1   Austereo may edit, or request ATN to edit, any Traffic Reports or
Tags that it reasonably considers are in breach of this Agreement. Austereo
agrees to use reasonable endeavours to consult with ATN prior to editing any
Tags (where there is sufficient time prior to the scheduled broadcast) and the
parties agree to use reasonable endeavours to negotiate any changes in good
faith; provided, however, that Austereo shall have final approval and editorial
rights in relation to the content of any Traffic Report or Tag.   4.2   If
Austereo receives a notice claim or demand by a third party in relation to any
Tag, it will be entitled, at its discretion, to discontinue the broadcast of
such Tag until such time as there is an opportunity to investigate the claim or
demand and make arrangements, where appropriate, for an edited or replacement
Tag.   4.3   ATN acknowledges and agrees that, notwithstanding the foregoing,
Austereo shall not be required to broadcast any Tag which in Austereo’s opinion
(acting reasonably) is in breach of this Agreement.

5



--------------------------------------------------------------------------------



 



5.   FAILURE TO BROADCAST       Neither ATN nor Austereo will incur any
liability under this Agreement because of any failure to provide or failure to
broadcast any Information Reports and Tags due to Force Majeure.   6.  
INTELLECTUAL PROPERTY RIGHTS   6.1   Subject to third party rights, ATN
acknowledges that Austereo owns all Intellectual Property Rights in the News
Reports produced by Austereo.   6.2   Subject to third party rights, Austereo
acknowledges that ATN owns all Intellectual Property Rights in the Traffic
Reports and the Tags provided by ATN to Austereo under this Agreement; provided,
however, that ATN shall not sell, licence or otherwise distribute to any other
person or station in competition with Austereo any Traffic Report or Tag which
is presented by an employee or personality of Austereo without the prior written
consent of Austereo (which may be withheld at Austereo’s absolute discretion).  
    Austereo acknowledges that ATN will be entitled to provide to other radio
stations or for the purpose of any medium (including without limitation
wireless, mobile, on-line, internet, or satellite medium and whether as part of
a multi-media portal or otherwise), Traffic Reports and Tags which are
substantially identical in content to the Traffic Reports and Tags provided to
Austereo under this Agreement, but it is agreed that the voicing or personality
used for Stations’ Traffic Reports may not be used by any station considered by
Austereo, in its sole discretion, to be competitive with any Austereo Stations
without the prior consent of Austereo (which may be withheld at Austereo’s
absolute discretion).   6.3   ATN licenses Austereo the right to broadcast,
reproduce and communicate to the public on the Stations, Traffic Reports
provided to Austereo by ATN and to make a taped copy of such Traffic Reports
solely for the purpose of making a delayed broadcast on Stations and to edit
such Traffic Report as permitted by this Agreement (provided that the Tag is
incorporated in full) for such delayed broadcast. Austereo has no other rights
in the Traffic Reports provided by ATN and, without limiting generality, must
not without the prior written consent of ATN broadcast the Traffic Reports on
any other Stations owned or operated by Austereo or any of their related bodies
corporate nor provide copies or purport to authorise any other Austereo station
to re-broadcast such Traffic Reports, unless agreed to in writing by ATN.   6.4
  Austereo agrees not to provide or sell the Traffic Reports or the Tags or any
of the information contained in the Traffic Reports or the Tags to any other
person without the prior written consent of ATN; provided, however, that
Austereo shall be entitled to provide the Traffic Reports and Tags or any of
them to a third party in compliance with any statutory or regulatory requirement
or in relation to any scheme or contractual obligation for the purpose of
demonstrating accountability of Austereo of placement of any material contracted
to be broadcast for or on behalf of a third party.   6.5   The parties agree to
discuss in good faith means of exploiting, and ATN shall be given the first
right to provide, traffic information for use on any digital radio stations
owned or operated by Austereo during the Term. In the event that Austereo is
able to obtain traffic information from another entity during the Term for use
on any digital radio station, Austereo shall not enter any agreement with any
such entity without first offering ATN the right to match or better any such
arrangement.   6.6   The parties agree in good faith to discuss exploitation of
ATN traffic information on websites owned or operated by Austereo during the
Term on the understanding that such exploitation will be subject to any
pre-existing third party rights, including but not limited to, rights held by
Austereo’s online media partner.   7.   PAYMENT OF FEE

6



--------------------------------------------------------------------------------



 



7.1   ATN agrees to pay to Austereo the Fee as set out in clause 1.1 of this
Agreement and Schedule C, and the allocation of the Fee between the Austereo
Stations is solely at the discretion of Austereo.   7.2   At the conclusion of
each week Austereo will print direct from their scheduling system a report
detailing the spots that went to air. Austereo’s Traffic function will report to
ATN any circumstances where the scheduled spots do not go to air on a weekly
basis.   7.3   Within 30 days of receiving the written statement of Austereo
contemplated by clause 7.2 above, ATN shall:

  (a)   pay to Austereo the amount set forth in such statement; or     (b)  
give Austereo a notice stating that it does not agree with such statement, and
specifying the matters in respect of which it disagrees and the grounds on which
such disagreement is based.

    If ATN delivers the notice referred to in clause 7.3(b), then it must pay
the amount set out in the written statement of Austereo, less any amounts
disputed, within five Business Days after giving the notice under clause 7.3(b).
Unless otherwise agreed upon by the parties, amounts set forth on such statement
for a particular month and invoiced by Austereo shall become conclusive and
binding on Austereo with respect to amounts owed by ATN for such month upon
ATN’s payment of such invoiced amount. However, if ATN makes a payment under
this Agreement, that fact shall not constitute agreement by ATN of the accuracy
of anything contained in the corresponding written statement of Austereo.

7.4   If a matter of disagreement under clause 7.3 is not resolved within five
Business Days of delivery of the notice by ATN under clause 7.3(b), then either
ATN or Austereo may refer the matter of disagreement for resolution to an
Independent Accountant pursuant to the procedures set forth below, which shall
be the sole and exclusive remedy of the parties related to matters of
disagreement under clause 7.3:

  (a)   The disputed matters must be referred to the Independent Accountant by
written submission which must include copies of documents relevant to the
dispute and reference to the relevant provisions of this Agreement.     (b)  
The Independent Accountant shall be instructed to finish its determination as
soon as practicable, and in any event no later than ten (10) Business Days after
its appointment (or other period agreed by the parties).     (c)   The parties
shall promptly supply the Independent Accountant with any information,
assistance and cooperation requested in writing by it in connection with its
determination. All correspondence between the Independent Accountant and a party
must be copied to the other party.     (d)   The Independent Accountant shall
determine the procedures for settlement of the disputed matter.     (e)   The
Independent Accountant acts as an independent expert and not an arbitrator. The
Independent Accountant’s decision will be conclusive, final and binding on the
parties (except in the case of manifest error).     (f)   The costs of the
Independent Accountant will be paid as determined by the Independent Accountant
having regard to the relative position of the parties on the disagreement.

8.   TERM AND TERMINATION

7



--------------------------------------------------------------------------------



 



8.1   This Agreement will commence on the Commencement Date and shall continue
for the Term unless terminated earlier in accordance with this Agreement. Within
2 months of the end of the Term, both parties agree to enter discussions in
relation to renewal of the Term.   8.2   ATN may terminate this Agreement with
immediate effect by giving notice to Austereo if Austereo fails to broadcast any
Tags for at least 95% of the times set forth in the Broadcast Schedule in any
calendar month except where Austereo’s failure is caused reason of Force Majeure
or by a failure of ATN to comply with its obligations under this Agreement, or
except where replacement Tags have been broadcast in accordance with this
Agreement. ATN may terminate this Agreement immediately as it relates to any one
Station upon written notice to Austereo if such Station’s broadcast licence is
terminated or revoked for any reason whatsoever and the Fee shall be adjusted
accordingly in accordance with Schedule C.   8.3   Austereo may terminate this
Agreement with immediate effect by giving notice to ATN if: (i) ATN fails to
provide Austereo with any Traffic Reports for a continuous period of 36 hours;
or (ii) ATN fails to provide Traffic Reports for at least 95% of the scheduled
Traffic Reports in the Broadcasting Schedule over any two month period; except
in either case where ATN’s failure is caused by reason of Force Majeure or by
Austereo failing to comply with its obligations under this Agreement.   8.4  
Either party may terminate this Agreement with immediate effect by giving
written notice to the other party if: (a) such other party breaches any
provision of this Agreement and fails to remedy the breach within thirty
(30) days after receiving written notice requiring it to do so; or (b) that
other party breaches a material provision of this Agreement which breach is not
capable of remedy; or (c) an event referred to in clause 8.5 occurs with respect
to such other party.   8.5   Each party must notify the other party immediately
if:

  (a)   that party disposes of the whole or part of its assets, operations or
business other than in the ordinary course of business;     (b)   that party
ceases to carry on business;     (c)   that party ceases to be able to pay its
debts as they become due;     (d)   any step is taken by a mortgagee to take
possession or dispose of the whole or part of that party’s assets, operations or
business; or     (e)   any step is taken to enter into any arrangement between
that party and its creditors;     (f)   any step is taken to appoint a receiver,
a receiver and manager, a trustee in bankruptcy, a provisional liquidator, a
liquidator, an administrator or other like person of the whole or part of that
party’s assets, operations or business; or     (g)   where that party is a
partnership, any step is taken to dissolve that partnership.

8.6   Termination of this Agreement does not affect any accrued rights or
remedies of either party, including the right to seek damages at common law to
which a party may be entitled as a result of any breach or default by the other
party giving rise to a termination under clause 8.2, 8.3 or 8.4, as applicable.
Upon termination of this Agreement in accordance with this clause 8, and except
as otherwise provided above in this clause 8, (i) ATN’s obligations to deliver
Traffic Reports and Tags and to pay the Fee shall cease, and (ii) Austereo’s
obligations to broadcast Traffic Reports and Tags shall cease; in each case
without prejudice to the parties’ rights to seek damages for termination under
clauses 8.2, 8.3 or 8.4, as applicable.

8



--------------------------------------------------------------------------------



 



9.   NON-SOLICITATION OF EMPLOYEES   9.1   Austereo may not during the Term, and
for a period of 90 days from the termination of this Agreement, solicit,
canvass, or approach a person who was an employee of ATN at any time during the
term of this Agreement with a view to inducing or encouraging them to leave
their employment with ATN; provided, however that this clause shall not apply in
respect of any person who: (i) has at any time been an employee or contractor of
Austereo, or any related body corporate of Austereo; and (ii) has been employed
by ATN, or any related body corporate of ATN, for a period of less than three
(3) months.   9.2   ATN may not during the term of this Agreement, and for a
period of 90 days from the termination of this Agreement, solicit, canvass or
approach a person who was an employee of Austereo at any time during the term of
this Agreement with a view to inducing or encouraging them to leave their
employment with ATN; provided, however that this clause shall not apply in
respect of any person who: (i) has at any time been an employee or contractor of
ATN, or any related body corporate of ATN; or (ii) has been employed by Austereo
for a period of less than three (3) months.   10.   CONFIDENTIALITY       The
parties agree that each party (the “receiving party”) may use Confidential
Information of the other party (the “disclosing party”) only for the purposes of
performing its obligations under this Agreement and that such Confidential
Information will be kept confidential by the receiving party and its
representatives and agents and shall not be disclosed without the prior written
consent of the disclosing party; provided, however, that Confidential
Information may be disclosed to the receiving party’s representatives or agents
who need to know such information for the purpose of performing the receiving
party’s obligations under this Agreement (it being understood that such
representatives and agents shall be informed by the receiving party of the
confidential nature of such information, and shall be directed by the receiving
party to treat such information confidentially). The receiving party agrees to
be responsible for any breach of this Agreement by its representatives or
agents. Notwithstanding the restrictions set forth in this clause, a receiving
party shall be permitted to disclose Confidential Information of the disclosing
party if such disclosure is required by applicable law or legal process,
including applicable regulations of the United States Securities and Exchange
Commission. In such event, the receiving party shall (a) notify the disclosing
party and give the disclosing party a reasonable opportunity to take steps that
the disclosing party considers necessary to protect the confidentiality of such
Confidential Information; and (b) notify the third person that the information
is confidential information of the disclosing party.   11.   [***]

9



--------------------------------------------------------------------------------



 



12.   INDEMNITY AND INSURANCE   12.1   Austereo shall indemnify ATN against all
expenses, losses, damages and costs (on a solicitor and own client basis and
whether incurred by or awarded against ATN) that ATN may sustain or incur as a
result, whether directly or indirectly, of:

  (a)   any breach of this Agreement by Austereo including, but not limited to,
a breach in respect of which ATN exercises an express right to terminate this
Agreement;     (b)   any loss of or damage to any property or injury to or death
of any person caused by any negligent act or omission or wilful misconduct of
Austereo or its officers and employees; or     (c)   any use of the Traffic
Reports or the Tags in breach of this Agreement.

    Austereo recognises that the Traffic Reports and Tags are subject to
copyright, and that use of such Traffic Reports in breach of this Agreement may
be the subject of injunctive relief, as well as a claim in damages.

12.2   ATN must indemnify Austereo against all expenses, losses, damages and
costs (on a solicitor and own client basis and whether incurred by or awarded
against Austereo) that Austereo may sustain or incur as a result, whether
directly or indirectly, of:

  (a)   any breach of this Agreement by ATN including, but not limited to, a
breach in respect of which Austereo exercises an express right to terminate this
Agreement;     (b)   any loss of or damage to any property or injury to or death
of any person caused by any negligent act or omission or wilful misconduct of
ATN or its officers and employees; or     (c)   any claim arising in relation to
the content of the Tags or the Traffic Reports, except to the extent that the
same arose wholly or partly as a result of any unauthorised use by Austereo of
the Tags or the Traffic Reports in breach of this Agreement(ii) directions or
requests issued to ATN by Austereo; (iii) any information provided to ATN by
Austereo or its employees upon which ATN relied; or (iv) any changes made to, or
requested in respect of, the Traffic Reports or the Tags by Austereo.

13.   DISPUTE RESOLUTION   13.1   If a dispute arises out of this Agreement (a
“Dispute”), a party must comply with this clause 13 before commencing
arbitration or court proceedings (except proceedings for interlocutory relief).
This clause 13 does not apply to disputes required to be resolved in accordance
with clause 8.4.   13.2   A party claiming a Dispute has arisen must give the
other party to the Dispute notice setting out details of the Dispute. During the
14 days after such notice is given (or longer period if the parties to the
Dispute agree in writing), each party to the Dispute must use its reasonable
efforts to resolve the Dispute. If the parties cannot resolve the Dispute within
that period, they must refer the Dispute to a mediator if one of them requests.
If the parties to the Dispute cannot agree on a mediator within seven days after
such request, the chairman of LEADR or the chairman’s nominee will appoint a
mediator. The role of a mediator is to assist in negotiating a resolution of the
Dispute. A mediator may not make a binding decision on a party to the Dispute
except if the party agrees in writing.

10



--------------------------------------------------------------------------------



 



13.3   Any information or documents disclosed by a party under this clause 13
must be kept confidential, and may only be used to attempt to resolve the
Dispute.   13.4   Each party to a Dispute must pay its own costs of complying
with this clause 13. The parties to the Dispute must equally pay the costs of
any mediator.   13.5   A party to a Dispute may terminate the dispute resolution
process by giving notice to each other after it has complied with clauses 13.1
and 13.2. Clauses 13.3 and 13.4 shall survive termination of the dispute
resolution process.   13.6   If a party to a Dispute breaches clauses 13.1
through 13.5, the other party or parties to the Dispute do not have to comply
with such clauses in relation to the Dispute.   14.   WARRANTIES OF THE PARTIES
  14.1   Austereo warrants that:

  (a)   it has the capacity to enter into this Agreement and broadcast the
Information Reports and the Tags on the Stations;     (b)   it has the authority
to direct each of the Stations to comply with this Agreement; and     (c)   this
Agreement will not cause it to be in breach of any other agreement or law that
may entitle another person to apply for injunctive relieve to prevent Austereo
from complying with its obligations under this Agreement.

14.2   ATN warrants that:

  (a)   it has capacity to enter into this Agreement and do all things necessary
to comply with its obligations under the terms of this Agreement; and     (b)  
this Agreement will not cause it to be in breach of any other agreement that may
entitle another person to apply for injunctive relieve to prevent the ATN from
complying with its obligations under this Agreement.

15.   MISCELLANEOUS   15.1   No party is liable for any failure to perform or
delay in performing its obligations under this agreement if that failure or
delay is due to a Force Majeure event. If that failure or delay exceeds thirty
(30) days, the other party may terminate this agreement with immediate effect by
giving notice to the other party. A party whose performance is affected by Force
Majeure will use all reasonable endeavours to expedite resumption of the
relevant performance failure.   15.2   A notice, demand, consent, approval or
communication under this Agreement must be in writing, in English and signed by
a person duly authorised by the sender, and hand delivered or sent by prepaid
post or facsimile to the recipient’s address for notices specified below:

If to ATN:
The Australian Traffic Network Pty Limited
Level 42, 100 Miller Street
Sydney NSW 2060
Attention: Bill Pezzimenti
If to Austereo:
Austereo Pty Limited

11



--------------------------------------------------------------------------------



 



Level 14, 50 Goulburn Street
Sydney NSW 2000
Attention: Michael Anderson

    A notice given in accordance with this clause shall take effect when
received (or at a later time specified in it), and is taken to be received:
(a) if hand delivered, on delivery; (b) if sent by prepaid post, on the second
Business Day after the date of posting (or on the seventh Business Day after the
date of posting if posted to or from a place outside Australia); and (c) if sent
by facsimile, when the sender’s facsimile system generates a message confirming
successful transmission of the entire notice unless, within eight Business Hours
after the transmission, the recipient informs the sender that it has not
received the entire notice. Notwithstanding the foregoing, if delivery, receipt
or transmission is not on a Business Day or is after 5.00pm on a Business Day,
the notice is taken to be received at 9.00am on the next Business Day.

15.3   This Agreement does not create a relationship of employment, agency,
partnership or joint venture between the parties.   15.4   This Agreement is
governed by the law applicable in New South Wales and each party irrevocably and
unconditionally submits to the non-exclusive jurisdiction of the courts of New
South Wales.   15.5   This Agreement may be executed in any number of
counterparts.   15.6   This Agreement may be altered only in writing signed by
each party.   15.7   A party must not assign this agreement or any right under
this Agreement (except to its related bodies corporate) without the prior
written consent of the other party, which must not be unreasonably withheld.  
15.8   Each party must bear its own costs of preparing and executing this
Agreement.   15.9   This Agreement, including its schedules and annexures,
represents the entire understanding between the parties. No waiver, alteration,
or modification of any provision hereof shall be binding unless in writing and
signed by authorised agents or employees of both parties to this agreement.

Signature Page Follows

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered, all on and as of the date first written above.

                 
SIGNED for and on behalf of THE
    )          
AUSTRALIAN TRAFFIC NETWORK
    )          
PTY LIMITED by one of its directors in
    )          
the presence of:
    )          
 
               
/s/ Patrick Qunilan
          /s/ Bill Pezzimenti    
 
               
Witness
          Bill Pezzimenti, Managing Director    
 
               
P. Quinlan
               
 
               
Name (printed)
               
 
               
SIGNED for and on behalf of
    )          
AUSTEREO PTY LIMITED by
    )          
one of its authorized officers in
    )          
in the presence of:
    )          
 
               
/s/ Victoria Lloyd
          /s/ Michael Anderson    
 
Witness
         
 
Michael Anderson, Director    
 
               
Victoria Lloyd
               
 
               
Name (printed)
               

13



--------------------------------------------------------------------------------



 



SCHEDULE A
BROADCASTING SCHEDULE
[***]

A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
REPORT AND TAG PROGRAMMING GUIDELINES
Report Specifications:
Traffic Reports must be of high quality, containing relevant and timely
information so as to be of maximum benefit to the target audiences of the
Stations. The Traffic Reports shall be current and shall, as far as is
reasonably practicable, represent the latest information available at the time
of provision of the Traffic Report.
Traffic Reports for a Station must be presented in a style and be consistent
with the relevant Station programming format and reporting format as notified to
ATN by Austereo in writing. Austereo will give reasonable notice (in no event
less than fourteen (14) days) of any material change in format of the Station
where that change affects the reporting requirements.
The persons engaged by ATN at its expense for the purpose of presentation of
Traffic Reports shall be persons who are approved by Austereo as being suitable
for broadcasting to the audience of Stations.
Tag Specifications:
Each Tag shall be no more than ten seconds in length.
Each Tag shall comply in content and style with Austereo’s standard advertising
terms and conditions as provided by Austereo to ATN, and as amended from time to
time. It is acknowledged that the conduct of broadcasters can influence reform
of advertising or broadcasting laws codes or regulation. Austereo will be
entitled to take into account regulator and community concern including those
relating to setting its policies.
A Tag shall be produced and provided in a form which ensures that a reasonable
listener of the Station(s) can distinguish that Tag as advertising material as
opposed to editorial, news or other material. Austereo shall have the absolute
right, in its discretion, to reject any Tag which in the opinion of Austereo
does not conform to this paragraph, in which case ATN may provide a substitute
Tag.
A Tag shall not contain news or current affairs material nor any political,
religious, economic or social comment statement or opinion.
All other specifications of the Tags shall be at the sole discretion of ATN,
provided they comply with the requirements of this Agreement.
Specifications applicable to Reports and Tags
In addition to the Report Specifications and Tag Specifications and set forth
above, the Traffic Reports and Tags, and the publication of them, shall:

  (a)   comply with the BSA and the CRA Codes;     (b)   not be in breach of the
Trade Practices Act or any fair trading legislation or regulation;     (c)   not
be in breach of any privacy regulation or code;     (d)   not be in breach of
any other law or regulation;

B-1



--------------------------------------------------------------------------------



 



  (e)   not be in breach of any advertising or broadcasting industry code or
industry agreement;     (f)   to the best of ATN’s knowledge and belief
(applying best industry practice due diligence) not breach the Intellectual
Property Rights of any person;     (h)   not contain anything that may
reasonably be considered likely to cause offence;     (i)   not be reasonably
likely to diminish the reputation or goodwill of Austereo by virtue of (i) the
reputation or character of any persons or products associated with them; (ii)any
controversial information contained within them; or (iii) any other reason
whatsoever;     (j)   not contain anything that might promote a radio competitor
of Austereo; and     (k)   be of a quality reasonably expected of a person
holding himself out as being capable of producing Traffic Reports and the Tags,

except to the extent that the failure of the Traffic Reports or Tags to comply
with this clause is caused by changes to them by Austereo.

B-2



--------------------------------------------------------------------------------



 



SCHEDULE C
FEE ADJUSTMENTS
Item 1: Definitions

    In this Schedule C:

  A.   “Non-Broadcasting Station” means a Station that has failed to broadcast
Tags as required under this Agreement;     B.   “Reduction” means the reduction
of the Fee to which ATN is entitled by virtue of this schedule;     C.  
“Station Fee Percentage” means the percentage of the Fee attributable to a
Non-Broadcasting Station, as set out in Item 4 of this Schedule C;     D.   “TR”
means the total number of Tags required under this Agreement to be broadcast on
a Non-Broadcasting Station during a specified time period; and     E.   “UR”
means the number of or Tags required under this Agreement to be broadcast on a
Non-Broadcasting Station during a specified time period that have not been
broadcast during such time period by such Non-Broadcasting Station.

Item 2: Fee

    The Fee shall be an amount of cash compensation payable by ATN to Austereo
in accordance with the following schedule, and subject to adjustment pursuant to
this Schedule C:

    1 July 2008 through 30 June 2012: $[***] per annum exclusive of GST, in
monthly
instalments of $[***], plus GST.

Item 2A: Adjustment of Fee

    If Austereo does not broadcast any Tag in accordance with the Broadcasting
Schedule (except a Tag that Austereo is not obliged to broadcast under this
Agreement), and Austereo does not broadcast, and notify ATN of, a replacement
broadcast of the Tag within five days, ATN shall be entitled to a reduction of
the Fee, calculated as follows:                    Reduction = (UR/TR) x Fee x
Station Fee Percentage

Item 3: Application of Adjustments

    Should ATN be entitled to more than one Reduction in any period by virtue of
this Schedule, then ATN shall be entitled to the sum of all such Reductions.

    Any Reduction to the Fee in accordance with this Schedule shall be accounted
for, as far as is possible, by reducing the monthly payment of the Fee payable
in respect of the month in which the events leading to the Reduction occurred.

C-1



--------------------------------------------------------------------------------



 



Item 4: Station Tag Broadcast Fee Percentages:

              Station   Market   Tag Fee Percentage
B105
  Brisbane     8.4  
Triple M
  Brisbane     10.3  
92.9
  Perth     4.1  
Mix 94.5
  Perth     8.7  
Triple M
  Sydney     14.1  
2Day FM
  Sydney     17.5  
SA FM
  Adelaide     7.3  
Triple M
  Adelaide     4.0  
Triple M
  Melbourne     11.7  
Fox FM
  Melbourne     13.9  

C-2